DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
NO restrictions warranted at applicant’s initial time of filing for patent. 
Priority
Applicant claim[s] domestic priority under 35 USC 119e to provisional application # 62/812631, filed on 03/01/2019. 
Information Disclosure Statement
Applicant filed NO information disclosure statement at applicant’s initial time of filing for patent. 
Drawings
Applicant drawings filed on 04/29/2019 have been inspected and is compliance with MPEP608.02. 
Specification
Applicant specification filed on 04/29/2019 has been inspected and is in compliance with MPEP 608.01. 
Claim Objections
Claim[s] 19 is objected to because of the following informalities:  system claim 19 depends from method claim 11. 
Appropriate correction is required.
Claim Interpretation – 35 USC 112th F
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 12. A system for testing known bad destinations while in a production network, the system comprising:
a source controller and a destination controller in a production network, the source controller and the destination controller having a configuration of a predetermined set of one or more known bad external destinations to test a security control device of the production network intermediary to the source controller and the destination controller;
wherein the source controller is configured to communicate test traffic generated by the source controller directed to a known bad external destination of the one or more known bad external destinations, the test traffic passing through the security control device with a network identifier of the known bad external destination; and
wherein the destination controller is configured to receive the test traffic forwarded by a network device of the production network, the network device configured “to change a destination network identifier of the test traffic from the network identifier of the known bad external destination to a network identifier of the destination controller before the test traffic egresses from the production network,” wherein the security control device is validated whether or not the security control device applied security controls on the test traffic using the network identifier of the known bad external destination.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Appropriate action required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim[s] 1, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to how security control device is validated when monitoring the network identifier, when the network device changes the destination network identifier of the test traffic to the network identifier of the destination controller.  
	Appropriate action required. 
Double Patenting
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 101
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 102
NO rejections warranted at applicant’s initial time of filing for patent. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim[s] 1- 6, 8, 9, 12 -17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899]
As per claim 1. Bush does teach a method of testing known bad destinations while in a production network [col. 2, lines 31 – 38, the method and system for forecasting effects of flood attack on infrastructure assets of an information system and communication network], the method comprising:
(a) establishing, for a source controller and a destination controller in a production network [col. 2, lines 48 – 50, attack handlers on the active nodes [i.e. applicant’s source controller and destination controller]], a configuration of a predetermined set of one or more known bad external destinations to test a security control device of the production network intermediary to the source controller and the destination controller [col. 2, lines 50 – 61, The attack handlers generate virtual messages that are sent and received to and from other attack handlers of other active nodes, that in turn send the virtual messages to a target node of 
(b)    communicating, by the source controller, test traffic generated by the source controller directed to a known bad external destination of the one or more known bad external destinations [col. 2, lines 50 – 61, The attack handlers generate virtual messages that are sent and received to and from other attack handlers of other active nodes, that in turn send the virtual messages to a target node of a target service [applicant’s one or more known bad external destinations]], the test traffic passing through the security control device with a network identifier of the known bad external destination [col. 3, lines 38 – 42, the inserted attack model may contain information on various parameters……..source and destination of traffic flows and the like]. 
Bush does not teach clearly and (c) receiving, by the destination controller, the test traffic forwarded by a network device of the production network, the network device configured to change a destination network identifier of the test traffic from the network identifier of the known bad external destination to a network identifier of the destination controller before the test traffic egresses from the production network, wherein the security control device is validated whether or not the security control device applied security controls on the test traffic using the network identifier of the known bad external destination.
However, Singh does teach and (c) receiving, by the destination controller, the test traffic forwarded by a network device of the production network [Singh, col. 2, lines 3 – 12, a system [i.e. applicant’s a network device] includes a socket – intercept layer [i.e. applicant’s destination controller] that intercepts a packet destined for a remote device, where the intercept identified a egress interface index that specifies an egress interface that is able to forward the packet to the remote device], the network device configured to change a destination network identifier of the test traffic from the network identifier of the known bad external destination to a network identifier of the destination controller before the test traffic egresses from the production network [Figure # 3 and col. 8, lines 35 – 44, Returning to FIG. 3, at step 330 one or more of the systems described herein may apply at least one firewall rule on the packet based at least in part on the egress interface index before the packet egresses from the routing engine. For example, network-layer filter 114 may, as part of routing engine 102(1) on network device 202(1) in FIG. 2, apply at least one firewall rule based at least in part on the egress interface index. This firewall rule may be applied on the packet in kernel space before the packet egresses from routing engine 102(1).
Then at Figure # 3, and col. 9, lines 3 – 5, In a further example, the identified firewall rule may cause and/or direct network-layer filter 114 to redirect the packet through a different egress interface. ], wherein the security control device is validated whether or not the security control device applied security controls on the test traffic using the network identifier of the known bad external destination [col. 3, lines 42 – 47, after the egress interface index has been identified, the network-layer filter may apply and/or enforce at least one firewall rule on the packet based at 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bush and Singh in order for the monitoring by the attack master program of the simulation flood attack results of the target service on the target device of Bush to include monitoring the effects of the simulation flood attack in the kernel space of the target node of Singh. This would allow for the attack master program to determine if the target service has improved its security checking for reduced number of traffic bottlenecks to and thru the target node. See Singh, col. 4, lines 1 – 9 of Singh.
As per claim 2. Bush as modified does teach the method of claim 1, wherein the network identifier comprises an internet protocol (IP) address or a domain name [Singh, Figure # 3 and col. 8, lines 48 – 55, source IP address, destination IP address]. 
As per claim 3. Bush does teach the method of claim 1, wherein the test traffic is not communicated from the production network to the known bad external destination [Bush, col. 2, lines 50 – 61, The attack handlers generate virtual messages that are sent and received to and from other attack handlers of other active nodes, that in turn send the virtual messages to a target node of a target service].
As per claim 4. Bush as modified does teach the method of claim 1, further comprising generating, by the source controller, the test traffic using a source network identifier of the source controller and a destination network identifier of the known bad external destination [Singh, Figure # 3 and col. 8, lines 48 – 55, source IP address, destination IP address].
As per claim 5. Bush does teach the method of claim 1, wherein the network device comprises a proxy device configured with a rule to forward traffic from a network identifier of the source controller to the network address of the destination controller [Bush, col. 2, lines 50 – 61, The attack handlers of active nodes [i.e. applicant’s proxies] generate virtual messages that are sent and received to and from other attack handlers of other active nodes].
As per claim 6. Bush as modified does teach the method of claim 5, wherein the rule is configured to forward traffic to a proxy network identifier and port configured on the destination controller [Singh, col. 8, lines 48 – 55, source and destination IP address, source and destination port number].
As per claim 8. Bush as modified does teach the method of claim 1, wherein the network device comprises an egress device configured with a network address translation (NAT) rule to change a destination network identifier of traffic to the network identifier of the destination controller if the source network identifier of the traffic corresponds to the source controller [Singh, Figure # 3, and col. 9, lines 25 – 33, For example, in the event that the applied firewall rule forces the packet to egress out of a different interface than the one identified by the egress interface index, packet-forwarding engine 104(1) may ensure that the packet does not egress out of the egress interface identified by the egress interface index.
As per claim 9. Bush as modified does teach the method of claim 1, wherein the network device is intermediary to the security control device and the destination controller [Singh, col. 2, lines 6 – 12, remote device [i.e. applicant’s network device]].
As per system claim 12 that includes claim limitations that are the same or similar to method claim[s] 1, and is similarly rejected. 

As per system claim 13 that includes claim limitations that are the same or similar to method claim[s] 2, and is similarly rejected.

As per system claim 14 that includes claim limitations that are the same or similar to method claim[s] 3, and is similarly rejected.

As per system claim 15 that includes claim limitations that are the same or similar to method claim[s] 4, and is similarly rejected.

As per system claim 16 that includes claim limitations that are the same or similar to method claim[s] 5, and is similarly rejected.

As per system claim 17 that includes claim limitations that are the same or similar to method claim[s] 6, and is similarly rejected.

As per system claim 20 that includes claim limitations that are the same or similar to method claim[s] 9, and is similarly rejected.

Claim[s] 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] as applied to claim[s] 5 above, and further in view of Hwang et al. [US PGPUB # 2017/0078329]
As per claim 7. Bush and Singh do teach what is taught in the rejection of claim 5 above. 
Bush and Singh do not clearly teach the method of claim 5, further comprising testing, by the destination controller, configuration of the rule of the network before an action using a known good destination.
However, Hwang does teach the method of claim 5, further comprising testing, by the destination controller, configuration of the rule of the network before an action using a known good destination [Figure[s]: # 5A and 5B, and paragraph: 0045, lines 3 – 13, At 502, a request may be received by a computer processor, for example functioning as cloud management stack, for example, from a user, to provision a server with one or more firewall rules. At 504, the computer processor sends or transmits, for example, via a communication network or channel, the firewall rules to an ODM or the like for validation. As described above, the ODM may run on one or more computer processors. The ODM checks its validation rules table (e.g., having pre-defined rules), e.g., stored on a storage or memory device, and determines one or more approved and/or denied rules.].

As per system claim 18 that includes claim limitations that are the same or similar to method claim[s] 7, and is similarly rejected.

Claim[s] 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] as applied to claim[s] 1 above, and further in view of Steele [US PGPUB # 20170272465]
As per claim 10. Bush and Singh do teach what is taught in the rejection of claim 1 above.
Bush and Singh do not clearly teach the method of claim 1, further comprising obtaining, by the source controller and the destination controller, the predetermined set of one or more known bad external destinations from one of a packet capture (PCAP) source, a user input, or a system.
However, Steele does teach the method of claim 1, further comprising obtaining, by the source controller and the destination controller, the predetermined set of one or more known bad external destinations from one of a packet capture (PCAP) source, a user input, or a system [paragraph: 0009, lines 12 – 16, The processor determines a safe blacklist for each router based on the blacklist and the whitelist, and the processor sends the respective safe blacklist to each router, where legitimate users are not blocked from accessing the one or more servers]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bush as modified and Steele in order for the monitoring by the attack master program of the simulation flood attack results of the target service on the target device of Bush as modified to include an automated attack detection system of Steele. This would allow for issuing an alert when a device is susceptible to the simulation flood attack. See paragraph: 0026, lines 1 – 6 of Steele. 
As per system claim 21 that includes claim limitations that are the same or similar to method claim[s] 10, and is similarly rejected.

Claim[s] 11, 19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US PAT # 7620985] in view of Singh et al. [US PGPUB # 10505899] as applied to claim[s] 1 above, and further in view of Rajagopal et al. [US PGPUB # 2006/0095970]
As per claim 11. Bush and Singh do teach what is taught in the rejection of claim 1 above.
Bush and Singh do not clearly teach the method of claim 1, wherein the security control device is validated that the security control device applied the security control to the known-bad bad external destination.
However, Rajagopal does teach the method of claim 1, wherein the security control device is validated that the security control device applied the security control to the known-bad bad external destination [paragraph: 0030, lines 1 – 7, Periodically, the host validation agent 42 on the sideband processing elements 23 runs a risk assessment scan to check if the host resident security agents 16 are functioning properly. The validated host resident security agents 16 then proceed to validate whether the operating system 13 and other firewall software running on the host 12 is working correctly]. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Bush as modified and Rajagopal in order for the monitoring by the attack master program of the simulation flood attack results of the target service on the target device of Bush as modified to include heuristics algorithms to test the target service of the target node of Rajagopal. This would allow for the attack master program to observe behavior of the target service node to newly found attack algorithms. See paragraph: 0023 of Rajagopal. 
As per claim 19. Bush as modified does teach the system of claim 11, wherein the network device comprises an egress device configured with a network address translation (NAT) rule to change a destination network identifier of traffic to the network identifier of the destination controller if the source network identifier of the traffic corresponds to the source controller [Singh, Figure # 3, and col. 9, lines 25 – 33, For example, in the event that the applied firewall rule forces the packet to egress out of a different interface than the one identified by the egress interface index, packet-forwarding engine 104(1) may ensure that the packet does not egress out of the egress interface identified by the egress interface index.].
As per system claim 22 that includes claim limitations that are the same or similar to method claim[s] 11, and is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sudo et al., who does teach a controller samples an attack-target addressed DNS reply, received by a border router, from each of the border routers. Then, the controller adds the transmission-source IP address of the sampled DNS reply to the black list of the border router. Furthermore, upon reception of any of a target-addressed DNS reply and a target-addressed UDP subsequent fragment from the IP address that is described in the blacklist, the controller gives a command to the border router to discard the packet. Furthermore, the controller specifies the setting, for each of the border routers that DNS replies to a DNS request from the target are excluded from discarding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910.  The examiner can normally be reached on M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434